In a proceeding pursuant to CPLR article 78 to review a determination of the members of the Zoning Board of Appeals of the Town of Southhold which denied petitioner’s application for a variance, petitioner appeals from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated January 31, 1984, which dismissed the proceeding as moot.
Judgment affirmed, with costs.
Petitioner commenced this proceeding in November 1981 to challenge respondents’ denial of his application for a variance to build an accessory structure and garage in his front yard for storage purposes. Subsequently, respondents granted a similar application by petitioner to build an accessory structure in the same location. Although petitioner objected to some of the conditions attached to this grant, he has not sought review of that second determination.
The respondents’ decision to allow petitioner to build an accessory structure supersedes their previous denial. Accordingly, the within proceeding was rendered moot, and was properly dismissed. Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.